Citation Nr: 1701004	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  11-11 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1943 to August 1945.  He died in August 2009.  The Appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

In December 2015, the Board remanded this case for further evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in August 2009. 

2.  The immediate cause of the Veteran's death, as shown on the death certificate, was bacterial sepsis and pulmonary embolus with metastatic esophageal cancer as an underlying cause.   

3.  At the time of his death, the Veteran was service-connected for bilateral sensorineural hearing loss, chronic bronchitis with chronic obstructive pulmonary disease (COPD), tinnitus, and malaria.

4.  A disability of service origin, to include the Veteran's service-connected chronic bronchitis with COPD, did not cause or contribute substantially or materially to his death.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Cause of Death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially to death; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Analysis

The Veteran died in August 2009.  The immediate cause of the Veteran's death, as shown on the death certificate, was bacterial sepsis and pulmonary embolus with metastatic esophageal cancer as an underlying cause.  At the time of his death, the Veteran was service connected for bilateral sensorineural hearing loss, chronic bronchitis with COPD, tinnitus, and malaria.

The Appellant asserts that the Veteran's service-connected chronic bronchitis and COPD contributed to his death.  See April 2011 VA Form 9.  She specifically maintains that the Veteran's service-connected chronic bronchitis and COPD diminished his overall health and caused multiple pulmonary problems, including pneumonia, which contributed to the pulmonary embolus and bacterial sepsis that led to his death.  She indicates that the Veteran's esophageal cancer was diagnosed near the end of his life.  The Appellant also reports that the Veteran's service-connected chronic bronchitis and COPD were worsening at the time of his death.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service treatment records do not show treatment for bacterial sepsis, a pulmonary embolus, or for esophageal cancer.  Such records do, however, show that the Veteran was treated for numerous pulmonary disorders.  In March 1945, the Veteran was diagnosed with chronic bronchitis.  

Post-service private and VA treatment records indicate that the Veteran was treated for multiple disorders, to include COPD; chronic bronchitis; stage IV esophageal cancer; aspiration pneumonia; malnutrition; nausea; dysphagia; tachycardia; anxiety; anemia; and bilateral pulmonary emboli.  In June 2005, a history of recurrent pneumonia in adult years was noted.  A June 5, 2006 VA treatment record indicates that he had a history of chronic bronchitis, and a June 9, 2006 VA treatment record shows that he had COPD for at least 10 years, which worsened over the past year.  

A January 2009 private treatment record shows a diagnosis of cancer of esophagus.  He underwent a total gastrectomy with roux-en-Y esophagojejunostomy in March 2009.  The Veteran had a complicated post-operative course, which included the need for a tracheostomy.  He also developed extensive bilateral pulmonary embolisms, aspiration pneumonia, possible esophagobroncho fistula, malignant pleural effusion, and malnutrition.  

A July 2009 discharge summary, from the University of Minnesota Medical Center, shows discharge diagnoses of bilateral pulmonary embolism; esophageal cancer; aspiration pneumonia; COPD; and malnutrition.  A subsequent July 2009 admission assessment from Grand Itasca Clinic and Hospital indicates an assessment of stage IV esophageal cancer; COPD; nausea; dysphagia; tachycardia; anxiety; anemia; and bilateral pulmonary emboli.  A terminal August 2009 treatment report from Grand Itasca Clinic and Hospital noted an assessment that included abdominal pain, confusion, agitation, and a diminished level of consciousness which were likely multifactorial, but that a systemic process including sepsis was suspected.  It was also noted that the Veteran had extensive bilateral lobar segmental and subsegmental pulmonary emboli; left pleural effusion; right heart failure; and esophageal cancer.  

An October 2010 statement from Dr. Scherer indicates that the Veteran died of sepsis of pulmonary origin along with metastatic esophageal cancer and pulmonary embolus.  However, no rationale was provided for his opinion.  A November 2010 statement from Dr. Scherer indicates that in the previous 40 years he was treated numerous times for COPD, recurrent bronchitis, and pneumonitis.  Further, Dr. Scherer noted that pulmonary infections were frequent, recurrent problems several times a year along with chronic underlying obstructive pulmonary disease.  The Board observes that there is no indication that Dr. Scherer reviewed the Veteran's claims file.  Additionally, Dr. Scherer did not specifically address whether the Veteran's service-connected chronic bronchitis and COPD contributed to his death.

The November 2010 VA examiner stated that the Veteran died from a pulmonary embolus.  It was noted that the Veteran's COPD was long-standing and relatively stable.  The examiner maintained that the Veteran's pulmonary embolus was not due to his service-connected COPD.  The examiner indicated that the Veteran's service-connected chronic bronchitis and COPD "did not substantially and duration for this Veteran's death due to pulmonary embolus."  However, the examiner did not provide a rationale for his opinion.

The March 2016 VA examiner opined, "[w]hile his diagnosis of chronic bronchitis may have contributed in a minor way to his death, it is far more likely that he died from complications of his metastatic esophageal cancer, which is unrelated to chronic bronchitis."  

The Appellant's representative contends that because the March 2016 examiner conceded that the Veteran's chronic bronchitis may have contributed to his death, her opinion in itself creates doubt that should be resolved in the Appellant's favor.  See June 2016 representative brief.  However, the Board finds the examiner's opinion to be inadequate, and thus assigned little probative value.  The examiner's opinion is somewhat contradictory and speculative.  She indicated that the Veteran's chronic bronchitis may have contributed to his death, which is speculative, but then concluded that his death was more likely caused by complications from his esophageal cancer.  Additionally, the examiner did not provide any rationale for her opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical opinions which are speculative, general or inconclusive in nature cannot support a claim).  Finally, the Board emphasizes that even if the opinion was adequate, it only concedes that the COPD contributed in a minor way - the law specifically requires that for a service-connected disability to constitute a contributory cause it must contribute substantially or materially to death; that a condition contributed in a "minor way" does not meet this legal standard.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

The Appellant's representative contends that because an autopsy was not conducted, the cause of death was not determined with 100 percent certainty that none of the Veteran's service-connected disabilities did not aid or lend assistance to the production of the Veteran's death.  See June 2016 representative brief.  

In September 2016 a Veterans Health Administration (VHA) specialist in pulmonology reviewed the record and opined that it was unlikely (less that 50 percent probability) that the Veteran's bacterial sepsis, pulmonary embolus, and metastatic esophageal cancer were etiologically related to any aspect of his service.  He indicated that the episode of pneumonia the Veteran developed in service is extremely unlikely to cause or be related to the conditions that caused his death more than 60 years later.  

Further, the September 2016 medical expert stated that although the Veteran had several respiratory complaints in the years preceding his diagnosis of esophageal cancer, the underlying etiology of these complaints is not clear and are not necessarily related to COPD.  He referred to a February 2009 pulmonary function test report that was within normal limits, and noted that "[t]he DLCO is low, but the provided value is uncorrected, so no firm conclusion can be made."  He noted that the Veteran's COPD was mild and unlikely to have caused or contributed substantially and materially to the cause of death, combined to cause death, aided or lent assistance to the production of death, or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death.  He stated that he suspected that the Veteran met the criteria for sepsis on admission in August 2009.  However, he noted that the record evidence is inconclusive to pinpoint the etiology of the Veteran's sepsis.

The Board finds that service connection for the cause of the Veteran's death has not been established.  There is no indication from the record, and the Appellant has not argued, that any of the service-connected disabilities other than chronic bronchitis with COPD caused or contributed to the cause of death.  

The October 2010 statement from Dr. Scherer indicating that the Veteran died of sepsis of pulmonary origin is assigned little probative value because his opinion was not supported by a complete rationale.  The opinion from the VHA medical expert, indicating that the evidence does not definitively establish that sepsis was of pulmonary origin, and that it was unlikely that the cause of death was related to service and that it was unlikely that the Veteran's chronic bronchitis with COPD caused or contributed substantially and materially to the cause of death, is assigned high probative value because the conclusions were supported with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  Thus, the preponderance of the evidence is against the claim.

To the extent that the Appellant is contending based on her own beliefs and familiarity with the Veteran's medical history that the cause of death is related to his service-connected chronic bronchitis with COPD, she does not assert, and the evidence does not otherwise reflect, that she has the medical expertise necessary to comment on the etiology of the conditions that caused the Veteran's death.  Therefore, her statements on etiology are not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As the bacterial sepsis and pulmonary embolism with metastatic esophageal cancer that caused the Veteran's death is not related to service or his service-connected disabilities, service connection for the cause of death must be denied.

Although the Board is sympathetic to the Appellant's claim, since the evidence preponderates against the claim of service connection for the cause of death, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


